Citation Nr: 0501930	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  98-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Whether new and material evidence had been submitted to 
reopen a claim for a right elbow disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran retired from active duty in January 1971 with 
over 20 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim for new and material evidence 
and has notified him of the information and evidence 
necessary to substantiate his claim.

2.  The Board denied service connection for a right elbow 
disorder by decision dated in October 1985.   

3.  The Board's October 1985 decision represents the last 
final disallowance of entitlement to service connection for a 
right elbow disorder on any basis.  

4.  The information and evidence received from the veteran 
subsequent to the Board's October 1985 decision does not bear 
directly and substantively on the matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.




CONCLUSION OF LAW

The evidence received subsequent to the Board's October 1985 
decision denying service connection for a right elbow 
disorder is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claim for service 
connection for a right elbow disorder, and that this evidence 
is sufficient to establish service connection.  After a 
review of the evidence, the Board finds that the evidence is 
not new and material and the claim must be denied.   

When a veteran seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2004).  

In 1998, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) clarified the standard to be used 
for determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the veteran's claim (filed in 1996).

Historically, the Board denied a claim for a right elbow 
disorder by decision dated in October 1985.  The Board 
reviewed the veteran's service medical records, VA outpatient 
treatment records, a VA examination, and the veteran's 
testimony at a hearing that the problems with his right elbow 
began in service.  The Board found that the veteran was 
treated for elbow complaints during service but that the 
military discharge examination was normal and a post-service 
examination revealed a normal right elbow.  The Board 
concluded that the disorder treated during service resolved 
without chronic residuals. 

In November 1996, the veteran filed the current claim.  He 
maintained that he injured his right elbow when he fell out 
of a truck in 1956.  He related that he had more problems 
with his arm between 1965 and 1968 and experienced a lot of 
pain and weakness in his right hand.  

Except for the veteran's assertion of a relationship between 
military service and his right elbow disorder, there has been 
no evidence submitted to support his claim since the Board's 
October 1985 decision.  Specifically, multiple outpatient 
medical records show treatment for epicondylitis, right 
(tennis elbow) beginning in 1996, shortly before he filed the 
current claim.  Although the veteran reported that he injured 
his elbow when he fell off a truck in 1956, this evidence was 
considered by the Board in its October 1985 decision.  In 
December 1996, the treating physician remarked that he 
offered to inject the elbow but the veteran declined.  The 
veteran reported that the last injection lasted four months 
and that physical therapy had not been helpful.  

Notwithstanding the submission of these multiple medical 
records, the Board finds that, although the evidence is new 
as it was not previously considered, it is not probative as 
it does not establish the critical relationship between the 
veteran's right elbow complaints and his military service 
many years previously.  Importantly, the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Thus, although new, this 
evidence is not probative as it does not indicate a causal 
relationship between a right elbow disorder and the veteran's 
active duty service some 25 years earlier.  There is simply 
no competent medical evidence of record which suggests a 
medical nexus between his current complaints and military 
service.

The Board has also considered the various written statements 
submitted by the veteran.  His assertion that his right elbow 
disorder started in service is the same argument that he has 
maintained all along and it does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of his claimed condition.  Inasmuch as there is no competent 
medical evidence of a nexus between his current complaints 
and military service, there is no basis to reopen his claim.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  The final rule 
implementing the VCAA was published on August 29, 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  In this case, VA notified 
the veteran of the type of evidence necessary to reopen his 
claim in a letter dated in July 2003.  Notice included the 
respective responsibilities of VA and the veteran to provide 
evidence.  In a Supplemental Statement of the Case dated in 
July 2003, the RO explained that the evidence added to the 
record, while showing actual treatment for the condition, was 
not material since it did not establish a link with military 
service or show that the condition was incurred in or 
aggravated by military service.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  Regulations adopted by 
VA implementing the VCAA include changes to the standard for 
determining new and material evidence and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.

In this case, the veteran's service medical records are on 
file and there is no indication of any outstanding pertinent 
medical evidence, or any indication that outstanding Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(d).  Thus, given the facts of this case, 
the Board concludes that there is no reasonable possibility 
that any further assistance to the veteran would aid in 
substantiating his claim.  As VA has fulfilled the duty to 
assist and notify, the Board finds that no additional action 
is necessary.

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim in the present case was received in 
November 1996.  Therefore, the VCAA amendments are not 
applicable to the veteran's claim.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a right elbow disorder is 
not reopened and the benefit sought on appeal is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for a gastrointestinal disorder, the Board finds 
that a remand is needed.  Procedurally, the Board denied a 
claim for a hiatal hernia in October 1985.  In November 1996, 
the veteran filed a claim for a stomach disorder due to 
medication he had taken during active duty.  The RO 
considered this a new claim and denied it on the merits.  The 
Board agrees with this analysis and will consider the claim 
de novo.  

A review of the service medical records reflects that the 
veteran complained on multiple occasions of stomach-related 
discomfort.  In September 1951, he sought treatment for a 
stomach ache due to fatty foods.  In July 1953, he was 
hospitalized with acute gastritis.  In October 1953, he was 
treated for gastritis as an outpatient.  In January 1962, he 
was treated for gastroenteritis.  In November 1962, he 
reported burning abdominal pain.  Differential diagnoses 
included hiatus hernia, peptic ulcer, gastritis, and 
cholecystitis.  In September 1964, he reported recurrent 
gastrointestinal distress but an upper GI series was 
negative.  At that time, there was a suggestion that the 
condition was a physiological reaction to stress.

Although the separation examination reflected a normal 
clinical evaluation of the veteran's abdomen, the veteran has 
continued to complain of various gastrointestinal ailments 
since the early 1970s.  In 1973, he was diagnosed with 
rule/out peptic ulcer disease.  An upper GI series was again 
normal.  Later that year, he was given a differential 
diagnosis of gallbladder disease vs. renal colic.  Other 
diagnoses over the years have included dyspepsia, functional 
bowel syndrome, hiatal hernia, chronic gastrointestinal 
illness, reflux disease, polyps, duodenal ulcer, and, most 
recently, esophageal hernia with gastrointestinal reflux 
disease.

Given the veteran's in-service complaints and on-going 
abdominal problems over the years, the Board finds that a 
remand is needed to clarify the diagnosis and to provide a 
medical opinion as to whether the veteran's current 
gastrointestinal complaints were incurred in or aggravated by 
military service.  

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Ascertain from the veteran if he has 
received VA medical care and obtain the 
records for the period from July 1998 to 
the present.

2.  The veteran should be accorded an 
examination by an appropriate specialist 
to obtain an opinion as to the 
relationship, if any, between the 
veteran's current gastrointestinal 
condition(s) and the symptoms he 
manifested during service.  The claims 
file, to include records obtained 
pursuant to the above, should be made 
available to the examiner.  The examiner 
should elicit a history from the veteran 
as to his gastrointestinal problems 
during service and thereafter.  The 
examiner should provide opinions as to 
the following:

?	What is the diagnosis or diagnoses 
for the veteran's current 
gastrointestinal symptoms?

?	Does the record establish that the 
veteran has a current 
gastrointestinal disorder that at 
least as likely as not (i.e., 
probability of 50 percent) had its 
onset during service or is in any 
other way causally related to 
service?

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


